 AMERICAN GYPSUM COMPANY89American Gypsum Company, Division of the SusquehannaCorporationandFrank Sisneros:Case 28-CA-1802April 23_1970,DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn April 25, 1969, Trial Examiner Anne F. Schlezingerissued her Decision in the above-entitled' proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative, action, as set forth in the attachedTrial Examiner's' Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision, andthe General Counsel and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations'Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent consistent herein.An economic strike began at Respondent's plant onMay 4, 1967. Sisneros, the Charging Party, and aRespondent employee since 1962, participated in thestrike. By letter of November 21, 1967, the Union (UnitedCement,Lime and Gypsum Workers InternationalUnion, Local No. 419, AFL-CIO) made an unconditionalapplication for reinstatement on behalf of all the strikers.Respondent did not reply The strike ended in December1967, when the Union was decertified. The Union againrequested reinstatement of all strikers by letter of Febru-ary 17, 1968. Again receiving no answer, the Unionfiled a charge in Case 28-CA-1664 on March 4, 1968.In April 1968, Hebert, formerly quality control super-intendent, became plant manager. He began to hirestrikersas they appeared at the plant. This, as hetestified, caused an "uproar." Hebert then called uponthe Board's Regional Officer for assistance. Sanchez,a company attorney, on the advice of Maydanis, aBoard field attorney, sent a preferential hiring list toRespondent, with a letter advising strict adherence tothis list, and no new hires until the list was exhausted.On June 26, 1968, Hebert sent letters to all thoseon the list, asking whether they were interested inemployment as new employees. Sisneros, temporarilyemployed at the time, received such a letter and returneditto Respondent, indicating that he was interested ina job. He was called for an interview on August 5,1968.Hebert had instituted a policy, not alleged to bediscriminatory, of having all new employees take aphysical examination, and was applying this requirementto.the returning strikers. Therefore, when Sisneros wasinterviewed on August 5, he was told he had to takea physical examination that, day, as the doctor wasavailable.Sisneros reported to the company physician as request-ed, and was found to have a hernia. He was informedthat he, could not possibly be approved for employment1968, Sisneros called the plant clerk, Hup, who verifiedthat Sisneros could not be hired because of, the herniaand that it should be corrected.Without notifying Respondent of his intentions, Sisne-ros underwent a hernia operation at the Veterans Admin-istrationHospital on August 23, 1968, the earliest dateavailable.He returned periodically for, checkups andwas given his final release on September 29, 19,68. Heimmediately went to Respondent to seek employment.Between the time that Sisneros had been refusedemployment by Respondent on August 5, 1968, andthe time he requested reemployment on September 29,1968, Respondent had exhausted the preferential hiringlistby hiring the last employee to be contacted onSeptember 6, 1968, and had entered into a settlementagreement with the Union, approved by the RegionalDirector on September 12, 1968. By the terms of thesettlement agreement, the Union withdrew the 8(a)(3)charges filed in Case 28-CA-1664.When Sisneros arrived at the plant on September29, he showed his hospital release to Davis, head fore-man, and asked about getting his job back. Davis saidhe could not answer until he checked with Hebert,who was not there at the time.Upon exhaustion of the preferential hiring list, Heberthad made his own list of employees who desired work.At the time Sisneros was released from the hospital,this list contained two names, Moya and Woods. Moya,a returning striker, was ahead of Sisneros on the prefer-ential hiring list, but had been unable to accept employ-ment when offered because he was then employed.He indicated he would work for Respondent as soonas he could leave his job, and Respondent promisedhim a job when a vacancy arose. Pursuant to thispromise, Moya was hired on November 12, 1968. Woodswas employed at the time Sisneros was rejected, butwas subsequently laid off on August 10, 1968, to makeroom for a returning striker. He was promised a jobas soon as an opening occurred, and as promised wasrehired on November 18, 1968.Sisneros received no offer of employment fromRespondent after his operation, and on November 16,1968, visited the plant again. Hebert informed Sisnerosthatwork was slow and that he would not be ableto hire him until after the first of the year.The Trial Examiner found that Respondent, by itsactions, violated Section 8(a)(1) and (3) of the Act byfailing to reinstate Sisneros on and after September29, 1968, ahead of Moya and Woods. We disagree.Respondent initially refused to honor the Union'srequest for reinstatement of strikers, which led to thefiling of the charge in Case 28-CA-1664. Thereafter,182 NLRB No. 17 90DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's new plant manager sought assistance fromthe Board's Regional Office in an attempt to effecta settlementof the case Pursuant thereto, a preferentialhiringlistwas forwarded to the plant manager, whofollowed it to the letter Respondent was informed thateachperson onthe listwas to be called in order,and that anyone refusing employment when offered wasto be stricken from the listNo new hires were tobemade until the preferential list was completelyexhaustedThe list was exhausted by September 6, 1968, anda settlement agreement,withdrawing the charge in Case28-CA-1664, was approved by the Regional Directoron September12, 1968At this time, as well as atthe timeRespondent had promised to reinstate Moyaand Woods, neither the parties nor the Regional Directorknew that Sisneros had undergone an operation to correcthis hernia,nor did they know that he intended to returnto his former positionIn these circumstances, we believe that Respondenthas met its obligations,and has not violated the ActAccordingly, we shall dismiss the complaint in its entire-ty,ORDERUpon the entire record in this case and from myobservation of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporation duly organized under,and existing by virtue of, the laws of the State ofDelaware, maintains its principal office and place ofbusiness at Albuquerque, New Mexico It is engagedat its Albuquerque place of business, the only facilityinvolved herein, in the manufacture and distributionof gypsum wallboardDuring the last calendar year,the Respondent, in the course and conduct of its businessoperations, sold and shipped from its Albuquerque placeof business goods and materials valued in excess of$50,000 directly to customers located outside the Stateof New Mexico During the same period, the Respondentpurchased, transferred, and had delivered to its Albu-querque place of business goods and materials valuedin excess of $50,000 directly from States other thanthe State of New Mexico The Respondent in its answeradmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the ActIt is hereby ordered that the complaint in the instantcase be, and the same hereby is, dismissed in its entiretyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F SCHLEZINGER, Trial Examiner Upon acharge filed on November 25, 1968, by Frank Sisneros,referred to herein as Sisneros or the Charging Party,the General Counsel, by the Regional Director for Region28 (Albuquerque, New Mexico), issued a complaint datedJanuary 8, 1969, alleging that American Gypsum Compa-ny,Division of the Susquehanna Corporation, hereincalled the Respondent, had engaged in and was engagingin unfair labor practices in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amendedIn its answer, duly filed, the Respondent admits someof the allegations set forth in the complaint, but deniesthat it has committed any unfair labor practicesPursuant to due noticed a hearing was held beforeme at Albuquerque, New Mexico, on March 4, 1969All parties appeared at the hearing and were affordedfullopportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidenceThe Respondent's motions to dismiss the complaint madeat the hearing, on which ruling was reserved, are herebydenied on the basis of the findings set forth hereinbelowSubsequent to the hearing, the General Counsel andthe Respondentfiled briefs which have been fully consid-ered ''The motion to correct transcript appended to the General Counsel sbrief to which there is no opposition is hereby grantedIITHE LABOR ORGANIZATIONINVOLVEDThe Respondent in its answer admits, and I find,that United Cement,Limeand Gypsum Workers Interna-tionalUnion,Local No 419, AFL-CIO,referred toherein as the Union, is a labor organization withinthe meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe only issue in this case is whether the Respondentunlawfully failed and refused to reinstate Sisneros fol-lowing his participation in an economic strikeThe facts are for the most part undisputed Theyshow that Sisneros had been continuously employedby the Respondent from October 28, 1962, until hewent out on an economic strike called by the Unionon May 4, 1967 As the Respondent conceded at thehearing, "We don't contend the strike was unlawfulOur position is that because of the strike he [Sisneros]retained the status of an employee under the Act "The strike ended upon the Union's decertification inDecember 1967 Prior thereto, the Union, on November21, sent a letter to the Respondent making an uncondi-tional application on behalf of all the strikers "forreemployment in any position that is presently availableor will be available at any future time " On February12, 1968, the Union sent the Respondent another letterrequesting reemployment of all the strikersWilliams,president of the Union, testified that the letters broughtno results, and that rehiring of strikers began afterthe filing of a charge 24Case 28-CA-1664 arising from this charge was settled prior to AMERICAN GYPSUM COMPANY91,,Hebert,who had been hired by the Respondent inAugust 1967 as quality control superintendent, becameplantmanager early in April 1968. He testified thathe knew, when he became manager, that the strikershad asked for reinstatement; that he was unfamiliarwith the action he should take in this situation; andthat as manager he hired about 10 of the strikers "asthe positions opened, and as they walked into the plant"without regard to factors such as seniority, which caused"a little bit of an uproar." Hebert called the Board'sRegional Office for assistance in the matter., Thereafter,a preferential hiring list was prepared by Sanchez, acompany attorney, and Maydanis, an attorney in theBoard's Regional Office. Sanchez sent the list to theRespondent with a covering letter dated June 24, 1968,inwhich he advised the Respondent, to adhere strictlyto the list, and to hire no new employees until thelistwas exhausted. The strikers were classified for rehirepurposes as skilled,. semi skilled, and unskilled.Hebert sent letters dated June 26, 1968, to thoseon the preferential hiring list asking each addresseeto indicate whether he was interested in employmentas " a new employee. -Sisneros received one of theseletters, returned it indicating that he was interested,'and was called in for an interview on August 5. Hemade out the application given him by Hup, the plantclerk, and was told he had to take a physical examination.He had been given such an examination when he wasemployed by the Respondent in 1962, and Hebert wasrequiring physical examinations for the returning strikersHebert testified that he intended on August 5 to hireSisneros, that Hup was preparing, the papers for thispurpose, and that Sisneros would have been put towork subject to a later, physical if Dr. Dudley hadbeen unavailable at the time. Dr. Dudley was available,however, so Sisneros was sent to the clinic for examina-tion.The doctor found Sisneros had a right inguinalhernia and, as Sisneros' work involved manual labor,the doctor rejected him for employment and so indicatedon the form sent to the Respondent. As Sisneros testified,the doctor said he could 'not release him for a jobuntil the hernia was "fixed,'' and when he later calledthe plant, Hup also said he could not be hired becauseof the hernia that had to be "fixed." Dr. Dudley testifiedthat such hernias are fairly common and that mostemployers would take a man back with a correctedhernia after 4 to 6 weeks.'Sisneros under'went a hernia operation at the VeteransAdministration Hospital on August 23. He had a finalcheckup and was given a release by the hospital onSeptember 29, 1968. He went directly to the Respondent,showed the hospital release to Davis, head foreman,and asked about getting his job back. Davis said hecould not answer 'until he checked with Hebert, whowas not there. Having heard nothing from the Respond-ent,Sisneroswent to the plant again on Novemberissuance of a complaint Some strikers,including Williams,were reinstat-ed with backpay from the dates of their individual applications8Sisneros was working at the time on a temporary job that terminatedon January 29, 196916, saw Hebert this time, and asked about the possibilityof rehire. Hebert said that work was slow and he wouldnot be able to hire anyone probably until after thefirst of the year.Hebert testified that he understood hernias can becorrected; that nevertheless, when the doctor reportedthat Sisneros had a hernia, he no longer consideredSisneros a returning striker; and that he removed Sisne-ros'name from the preferential hiring list as it washis understanding-no one having told him otherwise-that if anyone on the list did not accept a job, whateverthe reason, his name was to be removed.' ,After Hebert had offered a job to all those' on thepreferential hiring list, he prepared a list of his owncontaining the names of men who had been hired asstrike replacements and then laid off to make roomfor returning strikers.Hebert had promised, when helaid off these men, that he would, rehire them if possibleafter the preferential hiring list was exhausted. Hebert'slistalso contained the, name of Moya, a striker whohad refused reinstatement when offered about the endof July or the first of August, but told Hebert he, wasinterested in returning when he could leave his currentjob; and the name of Woods who, as Hebert testified,was laid off on August 10 to make room for a returningstriker"for only one 'reason and that is because hewas hired .. after the Union had applied for positions."Hebert had promised to put both Moya and Woodson his list, which he described as "more of a gentlemen'sagreement."A list placed in evidence, which represents part ofthe listHebert prepared, contains six names in thefollowing sequence: Smith,Miranda,Moya,Woods,Sisneros, and Krause. Miranda and Woods aredesignat-ed on the list as "Non-Union" and the other fouras",Union."Hebert explained that, although it didnot affect his choice of men for rehire, he designatedas "Non-Union" those who worked during the strike,and as "Union" those who went on strike and werenamed on the preferential hiring list.Hebert testified that Smith, shown on his list with"Date of Hire" as September 6, 1968, was the -lastman on the preferential hiring list, because of a delayin locating him, and that he, Hebert, prepared his listright after Smith was hired. His list also shows the"Date of Hire" for Miranda, Moya, and Woodt' asSeptember 19 and November 12, and 18, respectively.Thus Moya and Woods, who like Sisneros were illthe semiskilled category, were hired ' after Sisnerosreported to the Respondent that his hernia had beencorrected, and more than 3 months after Moya haddeclined reinstatement and Woods had been laid off.Hebert testified that he was aware that Sisneros reappliedfor his job, "I think it was in October or November,"Some employees of the Respondent apparently retained their employ-ee status for 'considerable periods after sustaining a physical injuryWhile Hebert testified that "As plant managerIhave laid offmen for not being physically able to perform their, duties," he alsotestified about an employee who broke his leg not on the job, wasretained on the employment record for about 3 months, and was, expectedback on his job in a few weeks', 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut "if there was ah opening it was assigned to anotherhiring list."Hebert explained that, while Moya washired after Sisneros notified the Respondent of the hospi-talclearance,Moya, ','was ahead of Mr. Sisneros onthe hiring list" because Moya had been interviewedand the promise made to him before Sisneros so notifiedthe Respondent. Hebert also explained that Woods wasgiven precedence over Sisneros because Woods hadbeen "perturbed" about his layoff, and Hebert hadpromised to rehire him for the first opening after complet-ing the preferential -hiring list. Hebert also testified thatneither he nor any other management 'representativetold Sisneros he had' been terminated, that he 'wouldhireSisneros if there was,, a position open for him,and that he thinks `"'at the time, he was told the firstopening that occurred, he would be hired. This wasafterMr.Woods." He stated further, however, that:"As for positions that 'are vacant in the plant; yes,there are positions vacant. But about the first of Februarywe had a; management meeting..and we 'had a1.The suggestion wasmade that we concentrate on going to twelve hourshifts and operate the plant on, a five day week. .This would eliminate hiring any more help . .Mypolicy right now, if there is' a man at the gate-I wouldhire him or -a man in my office, I would hire him.Then my theory would be just to call the unemploy-ment office.. - . 'The General Counsel contends that, as 'a result ofthe Union's collective requests and Sisneros' individual'requests, Sisneros made known to the Respondent hiscontinuing availability as- a' returning striker; that thisstatus continued for a reasonable length of time afterhe was found on August 5 to have a hernia; that theRespondent was apprised that Sisneros' hernia had beenable length of time; that the Respondent neverthelessremoved his name from 'the preferential 'hiring list andplaced him on a,rehire list which included names otherthan those `of returning strikers; and that by placingSisneros' name below those of Moya and Woods andhiring Moya and Woods and not Sisneros, the Respond-ent unlawfully discriminated against Sisneros on andafter September 29, 1968.The Respondent argues in its brief that the Respondenthad a 'legitimate and substantial business reason fornot hiring Sisneros when 'it was learned that he hada hernia; that there was no discrimination against Sisne-ros "inherently destructive of employee rights" becauseanother striker was reinstated when Sisneros was foundineligible in August, and in November also it was anotherstriker,Moya, who was hired rather than Sisneros;and that the General Counsel has failed to prove anyunlawful- motive in the failure to reinstate or rehireSisneros.Concluding' Findings'It is admitted by the Respondent that Sisneros onAugust 5 had the status of a returning economic striker.As the General Counsel contends, the collective requestsof the Union and the individualrequestsby Sisneroswere a clear indication'to theRespondentthat Sisneroswas makinga continuing-'request for reemployment.'The Respondent, in,fact, was in the process on August5 of rehiringSisneroswhen the doctor found that hehad a hernia and rejected him for that reason. TheRespondentarguesthat its failure to put Sisneros backto work on August 5 was for "a legitimateand substantialbusinessreason. . .i.e.,Sisneroshad 'a hernia." TheGeneral. Counsel doesnot allege,however, that theRespondent's failure to rehire Sisneros on August 5was discriminatory., The General Counsel does contendthatSisneros' status asa returningstrikerwas notforfeited because of his unavailability for medical rea-sonson August, 5,, particularly as the Respondent knewthat a hernia was correctable,, and'Sisneros took promptaction, in having; it, corrected. I find that Herbert wasnotwarranted in, these circumstancesin terminatingSisneros' status as a returning striker on August 5.6The General, Counsel contends -further that Sisneros'status as a returning' striker continued for areasonableperiod after August 5, and that his availability for workon September 29, immediately, ; made known to theRespondent, was within such a, reasonable period. TheRespondent in its brief challenges this contention asa "vague theory" that raises many questions such aswhether'areasonable,periodmight. extend for yearsand which medical problems would permanently' disquali-fy an employee for a job. There isno issue in thiscaseof statusbeing retainedfor years, however, andthat the hernia did not permanently disqualify Sisnerosisapparent from the facts, among others, that Hebertwas'-admittedly aware that a hernia is correctable, andthat the doctor testified thata man isgenerally reemploy-able 4 to 6 weeks after a hernia operation.'Moreover, the period of less than 2 months thatSisneros was unavailable for work - considerably short-er than the period, that the employee who broke hislegwas retained on the employment rolls 'was in thecircumstances of this case a reasonable period. In theFleetwood' Trailercase,' an employer was held to haveviolated the Act by failing to'reinstate economic strikerswho had applied for reinstatement at a time when nojobs were available, but for whom jobs,becam'e availablesome `2 months later. The Supreme Court in that caseexplicitly rejected the argument that reinstatement rightsare determined at the timeof initialapplication, andstated that "the status of the striker, as an employeecontinues until he has obtained `other regular and sub-,stantially, equivalent employment.' "There is no conten-,',SeeAmericanMachinery Corporation,174NLRB No -25;TheLaidlan Corporation,171 NLRB No 175SeeForster ManufacturingCompany,Inc ,175 NLRB No 291Additional questions raised by the Respondent's brief which I finditunnecessary in this case to answer, include "what if Sisneros waiteda year before consenting to an operation; what if Sisneros happenedto be a Christian Scientist; how much medical knowledge, is chargedto an employer; to what extent can a company rely on the judgementof a medical doctor; etc "8NL R B v Fleetwood Trailer Co ,389 U S '375; see alsoTheLaidlaw Corporation,171 NLRB No 175 AMERICAN GYPSUM COMPANY;93'tion in the instant case that Sisneros has obtained otherregular and substantially equivalent employment, Hetherefore had a right of reinstatement as a, returningstriker, and "This right of reinstatement continued toexist so long as [he] had not abandoned the employofRespondent for other substantial and equivalentemployment. Moreover, having signified- [his] intent toreturn by [his] unconditional application for reinstate-ment . . . it was incumbent on Respondent to seek[him] out as positions were vacated. "ISisneros was therefore entitled to consideration foremployment as a returning striker on and after September29As such, he should have been given priority foravailable jobs over a striker who had rejected reinstate-ment when offered and an employee who had beennewly hired after the Union's unconditional requestfor reemployment of all strikers. Hebert was thereforenot warranted, after receiving notice that Sisneros' herniahad been corrected and that he desired reemployment,in disregarding Sisneros' status as a returning striker,and in giving Moya and Woods precedence over Sisnerosfor available jobs on the basis of the "gentlemen'sagreement."The Supreme Court held in theFleetwoodcase,supra,regarding the reinstatement rights of economic strikers:.. unless the employer who refuses to reinstatestrikers can show that his action was due to"legiti-mate and substantial business justifications," heisguiltyof an unfair labor practice.NLRB v.Great Dane Trailers,388 U.S 26, 14 (1967). Theburden of proving justification is on the employer.Ibid.It is the primary responsibility of the Boardand not of the courts "to strike the proper balancebetween the asserted business justifications andthe invasion of employee rights in light of theAct and its policy."'Ibid.Ifind that the Respondent has failed in this case tomeet the burden of proving justification imposed rbythe Supreme Court.10 The Respondent's assertions thatSisneros forfeited ' his " status as a returning economicstrikerwhen it was found that he had a hernia, thatHebert was justified in removing from the preferentialhiring list the name of any striker who did not acceptreemployment when offered as no one had advised himotherwise, and that Moya and Woods were entitledto preference over Sisneros on the basis of the"gentle-men's agreement,"are erroneous views as to Sisneros'rights, and the Board holds that "The Respondent's,good faith but erroneous view of the law in this regardwould not be a defense."" Nor does the fact thatHebert followed the preferential hiring list and reinstatedall the other strikers constitute a defense as the Boardholds in such cases, "It is immaterial that no showingof discriminatory intent on the part of the Respondentwas made. 1112eTheLaidlawCorporation, supra1°SeeLamb-Weston, Inc, 170 NLRB No 186Pioneer Flour Mills,174NLRBNo 174" N L R.B v Fleetwood Trailer Co ,supra,Forster ManufacturingCompany, Inc, supra, Lamb-Weston, Inc, supra ,In conclusion, I find, on the basis of the foregoingand the entire record, that the Respondent, althoughjustified in not putting Sisneros, to work on August5 because of the hernia, was not justified in terminatinghis status as an economic striker seeking reemployment.I find further that Sisneros' status continued for a reason-able time, that his hospital discharge on September29 was within a reasonable period of less than 2 months,that the Respondent failed and refused to reemploySisneros as vacancies arose on or after September 29,and that the Respondent has failed to meet the burdenimposed by the Supreme Court of proving justificationtherefor. The Respondent's failure and refusal to reemrploy Sisneros on and after September 29 was "in effecta `delayed' discrimination and its effect was to discourageemployees from exercising their rights to organize andto strike as guaranteed by Sections 7 and 13 of theAct."13 Accordingly, I find that the Respondent, byfailing and refusing to offer reemployment to Sisneroswhen jobs became available on and after September29, 1968, discriminated with respect to the hire, tenure,and terms and conditions of employment of Sisneros,thereby discouraging membership in or, activities onbehalf of the Union, and has thereby engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act I find further, that theRespondent, by the foregoing conduct, has interfered.with, restrained, and, coerced its employees in the exer-cise of their Section 7 rights, and has therebyengagedin and is engaging in unfair labor,practices within themeaning of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth, in sectionIII, above, occurring in connection with its operationsset forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to ;labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent,has engaged incertain unfair labor practices, I shall recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent violated Section8(a)(1) and(3)of, the Actby failing and refusing tooffer reemployment to Frank Sisneros on and afterSeptember 29, 1968, I shall recommend that the Respond-ent offer Sisneros immediate and full reinstatement tohis former or substantially equivalent employment, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earningshe may have suffered by reason of the discrimination11N.L R B v Fleetwood Trailer Cosupra,Pioneer Flour Mills,supra, 94DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst him from September 29, 1968, the date of thediscriminatory failure and refusal to reemploy him, tothe date of the Respondent'soffer of reinstatementLoss of pay shall be computed as prescribed in FW Woolworth CornpanN90 NLRB 289,and intereston such backpay shall be computed at 6 percent perannum in accordance withIsisPlumbing & HeatingCo , 138 NLRB 716 The determination for backpaypurposes of the date when an opening arose for whichSisneros would have been medically examined and foundqualified, absent the unlawful failure and refusal toreemploy him, is hereby deferred to the compliancestage of this proceedingUpon the basis of the above findings of fact andthe entire record, I make the followingCONCI USIONS OF LAWIThe Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3By failing and refusing on and after September29, 1968, to offer reemployment to Frank Sisneros inhis former or substantially equivalent employment, theRespondent has violated Section 8(a)(3) and (1) of theAct4The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act[Recommended Order omitted from publication ]